 Case 3:19-cv-00196-DMS-KSC Document 26-1 Filed 07/09/19 PageID.2854 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JANE ROE NO. 1, JANE ROE NO. 2,                     Case No.: 19cv0196 DMS (KSC)
     JANE ROE NO. 3, and JANE ROE NO.
12
     4, individually and on behalf of all others         ORDER TRANSFERRING CASE TO
13   similarly situated,                                 UNITED STATES DISTRICT
                                       Plaintiffs,       COURT FOR THE NORTHERN
14
                                                         DISTRICT OF CALIFORNIA
15   v.
16   DJA VU SERVICES, INC., et al.,
17                                   Defendants.
18
19         On April 29, 2019, this Court issued an order denying Plaintiff-Intervenors’ motion
20   to remand, and for the parties to show cause why this case should not be transferred to the
21   United States District Court for the Northern District of California for consolidation with
22   several related cases being litigated in that court. Defendants Déjà vu Services, Inc., Harry
23   Mohney, Grapevine Entertainment, Inc., Nite Life East, LLC, SP Star Enterprise, Inc.,
24   Coldwater, LLC, 3610 Barnett Ave., LLC, Jolar Cinema of San Diego, Ltd., Showgirls of
25   San Diego, Inc. and Stockton Enterprises, LLC, (the “Non-San Francisco Defendants”),
26   Defendants Bijou-Century, LLC, BT California, LLC, Chowderhouse, Inc., Déjà vu-San
27   Francisco, LLC, Déjà vu Showgirls of San Francisco, LLC, Gold Club-S.F., LLC, S.A.W.
28   Entertainment, Ltd., San Francisco Garden of Eden, LLC, San Francisco Roaring 20s, LLC

                                                     1
                                                                                19cv0196 DMS (KSC)
 Case 3:19-cv-00196-DMS-KSC Document 26-1 Filed 07/09/19 PageID.2855 Page 2 of 5



 1   and SFBSC Management, LLC, (“the San Francisco-based Defendants”) and Plaintiff-
 2   Intervenors Elana Pera, Penny Nunez, Sarah Murphy, Poohrawn Mehraban, Nicole
 3   Hughes, Angelynn Hermes, Gypsy Vidal and Rashele Hamren all consent to transfer.
 4   Plaintiffs Jane Roe 1 and 2 do not consent, and oppose transfer. In the alternative, they
 5   request that the Court bifurcate the Intervenors’ claims against the San Francisco-based
 6   Defendants and transfer only that portion of the case to the Northern District of California.
 7         Title 28 U.S.C. § 1404(a) states: “For the convenience of parties and witnesses, in
 8   the interest of justice, a district court may transfer any civil action to any other district or
 9   division where it might have been brought or to any district or division to which all parties
10   have consented.” 28 U.S.C. § 1404(a). Here, Plaintiffs argue this case could not have been
11   brought in the Northern District of California, and that the convenience and justice factors
12   weigh against transfer.
13         In support of their first argument, Plaintiffs rely primarily on 28 U.S.C. § 1391(b)(2),
14   which provides for venue in “a judicial district in which a substantial part of the events or
15   omissions giving rise to the claim occurred, or a substantial part of property that is the
16   subject of the action is situated[.]” 28 U.S.C. § 1391(b)(2). Plaintiffs assert “a substantial
17   part of the events or omissions” giving rise to their claims occurred in this District,
18   therefore venue is proper here. However, they fail to consider 28 U.S.C. § 1391(b)(1),
19   which provides for venue in “a judicial district in which any defendant resides, if all
20   defendants are residents of the State in which the district is located[.]” 28 U.S.C. §
21   1391(b)(1). Plaintiffs do not dispute that all of the Defendants in this case reside in
22   California, and it appears that at least one of the named Defendants resides in the Northern
23   District of California. (See Compl.) (naming as Defendants Déjà vu – San Francisco, LLC,
24   Gold Club – SF, LLC, San Francisco Garden of Eden, LLC, San Francisco Roaring 20’s).
25   Thus, contrary to Plaintiffs’ argument, this case “might have been brought” in the Northern
26   District of California.
27         The only other factors the Court must consider are the convenience of transfer to the
28   parties and witnesses, and the interest of justice. Given that Defendants and Plaintiff-

                                                    2
                                                                                   19cv0196 DMS (KSC)
 Case 3:19-cv-00196-DMS-KSC Document 26-1 Filed 07/09/19 PageID.2856 Page 3 of 5



 1   Intervenors consent to transfer, the Court presumes that transfer to the Northern District of
 2   California would be not be inconvenient for them.             The only parties who claim
 3   inconvenience are Plaintiff Roes, and that claim is based on Roe 1’s residence in San
 4   Bernardino, Roe 2’s residence in San Diego, and the location of Roes’ counsel, whose
 5   office is in San Diego. Notably, San Bernardino does not fall within the Southern District
 6   of California, therefore Roe 1’s residence does not weigh in favor of the case remaining
 7   here. Furthermore, “it is well-settled that the location of counsel is ‘irrelevant and improper
 8   for consideration in determining the question of transfer of venue.’” Hernandez v. Baxter
 9   Healthcare Corp., No. SACV 15-01075-CJC(DFMx), 2015 WL 13756017, at *2 (Sept.
10   10, 2015) (quoting In re Horseshoe Ent., 337 F.3d 429, 434 (5th Cir. 2003)). That leaves
11   only Roe 2’s residence in this District, which, when weighed against the convenience to all
12   other parties, does not support the case remaining here.
13         Turning to the interests of justice, Plaintiff Roes argue their choice of forum is
14   entitled to deference, and that factor weighs against transfer. Generally, a plaintiff’s choice
15   of forum is entitled to deference. Hawkins v. Gerber Products Co., 924 F.Supp.2d 1208,
16   1214 (S.D. Cal. 2013) (citing Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d
17   834, 843 (9th Cir. 1986)). Here, however, there is some evidence Plaintiffs were forum
18   shopping, which diminishes the deference afforded to their choice of forum. Williams v.
19   Bowman, 157 F.Supp.2d 1103, 1106 (N.D. Cal. 2001) (citing Royal Queentex Enterprises
20   Inc. v. Sara Lee Corp., No. C-99-4787 MJJ, 2000 WL 246599, at *3 (N.D. Cal. Mar. 1,
21   2000)) Specifically, Plaintiffs are represented by the same counsel representing the
22   plaintiffs in the Sixth Circuit litigation, and therefore must have had knowledge of the
23   related litigation pending in the Sixth and Ninth Circuits. At the time this case was filed,
24   settlement of the first related class action in the Northern District of California was on
25   appeal to the United States Court of Appeal for the Ninth Circuit, and the other four related
26   class actions in the Northern District of California had been stayed. Settlement of the
27   Michigan class action was also on appeal to the United States Court of Appeals for the
28   Sixth Circuit. Knowing that related litigation was proceeding in two other districts, it is

                                                    3
                                                                                  19cv0196 DMS (KSC)
 Case 3:19-cv-00196-DMS-KSC Document 26-1 Filed 07/09/19 PageID.2857 Page 4 of 5



 1   unclear why Plaintiffs did not file their case in either of those districts, particularly the
 2   Northern District of California since some of the Defendants named here are located in that
 3   District. It may have been more convenient for Plaintiff Roe 2, who resides in this district,
 4   and her counsel, whose office is located here, to file their case in San Diego, but Plaintiffs
 5   fail to explain why they did not file in the Northern District, given that court’s history and
 6   familiarity with the related litigation. Instead, Plaintiffs filed in San Diego Superior Court,
 7   and less than five months later, submitted a motion for approval of their settlement
 8   agreement with Defendants. These circumstances, at a minimum, give an “indication” that
 9   Plaintiffs may have been engaged in forum shopping, and thus their choice of forum is not
10   entitled to the usual deference.
11         Weighing the factors discussed above and the other factors mentioned in Plaintiffs’
12   response to the Order to Show Cause, the Court concludes that transfer of this entire case1
13   to the Northern District of California would be more convenient for the majority of the
14   parties to this case, and that the interest of justice would be served by transfer. As stated
15   above, all of the parties to this case, save for the two Plaintiff Roes, consent to transfer to
16   the Northern District. That District has been presiding over the related cases for nearly
17   four years, and the claims asserted here substantially overlap with the claims asserted in
18   those cases. Furthermore, the Northern District Court is presumably familiar with all of
19   the interested parties, i.e., Plaintiffs, Intervenors and Defendants, and the numerous and
20   related issues in this case, e.g., whether any of the Plaintiffs/Intervenors’ claims are subject
21   to arbitration, whether any class or classes should be certified, and whether any settlements
22   should be approved in light of the claims asserted. Indeed, that court has already ruled on
23   motions raising all of these issues, and it would be more efficient, economical and
24
25
     1
       As for Plaintiffs’ request to bifurcate this case and transfer only the Intervenors’ claims
26   against the San Francisco-based Defendants to the Northern District of California, that
27   request is denied. Plaintiffs fail to cite any authority for this approach, and it makes little
     sense to transfer the Intervenors’ claims against the San Francisco-based Defendants but
28   allow Plaintiffs to proceed with their claims against these same Defendants in this Court.
                                                    4
                                                                                   19cv0196 DMS (KSC)
 Case 3:19-cv-00196-DMS-KSC Document 26-1 Filed 07/09/19 PageID.2858 Page 5 of 5



 1   expeditious for that court to consider those issues in this substantially similar case. It also
 2   bears mention that this case has been brought to the attention of the Northern District Court,
 3   which, according to Intervenors, has “expressed its understanding that additional related
 4   cases would likely be transferred to that forum.” (Intervenors’ Resp. to Order to Show
 5   Cause at 1.) Accordingly, the Court transfers this case to the United States District Court
 6   for the Northern District of California, where it may be consolidated with the other related
 7   cases.
 8            IT IS SO ORDERED.
 9    Dated: July 9, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                  19cv0196 DMS (KSC)
